Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 1 of 11 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 NEW ALBANY DIVISION
                                                                            Electronically Filed

 AMERICAN COMMERCIAL BARGE                      )
 LINE LLC                                       )
                                                )
                PLAINTIFF                       )
                                                )
                                                  Case No.
 v.                                             )
                                                )
 LOUIS DREYFUS COMPANY LLC                      )
                                                )
                DEFENDANT                       )

                                         COMPLAINT

       Plaintiff American Commercial Barge Line LLC (“ACBL”), by counsel, for its Complaint

against Defendant Louis Dreyfus Company LLC (“LDC”), hereby alleges and states as follows:

                                           PARTIES

       1.      Plaintiff American Commercial Barge Line LLC (“ACBL”) is a limited liability

company organized under the laws of Delaware. The sole member of ACBL is Commercial Barge

Line Company, a Delaware corporation with its principal place of business at 1701 East Market

Street, Jeffersonville, IN 47130.

       2.      LDC is a limited liability company organized under the laws of Delaware with its

principal place of business at 40 Danbury Road, Wilton, Connecticut 06897.

                                JURISDICTION AND VENUE

       3.      This Court possesses original subject matter jurisdiction over this action pursuant

to Article III, Section 2, of the United States Constitution and 28 U.S.C. § 1333. The controversy

between the parties concerns amounts owed under maritime contracts for the barge transportation

of commodities on the Mississippi River System and, therefore, falls within the Court’s admiralty
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 2 of 11 PageID #: 2




or maritime jurisdiction. The claims pleaded herein are admiralty or maritime claims for purposes

of Federal Rule of Civil Procedure 9(h).

        4.      Venue and personal jurisdiction are proper in this Court. LDC consented to the

forum-selection clause in the parties’ Contracts of Affreightment designating the U.S. District

Court for the Southern District of Indiana as the exclusive venue for any action or proceeding

arising out of or in connection with those Contracts. Moreover, to the extent the general maritime

law of the United States is inapplicable, the Contracts of Affreightment are governed by Indiana

law. LDC regularly entered into contracts and conducts business with ACBL through ACBL’s

principal office located in Jeffersonville, Indiana.

                                   FACTUAL ALLEGATIONS

        5.      ACBL is a marine transportation company engaged in the business of transporting

a variety of dry and liquid bulk commodities along U.S. inland waterways.

        6.      LDC is part of a global merchant, processing, and shipping firm for agricultural

goods which purports to transport approximately 80 million tons of products annually. Grain

(wheat, corn, soybeans, rice, etc.) comprises a substantial volume of the agricultural products that

LDC processes and distributes. LDC’s grain distribution business requires a significant amount

of marine transportation. Accordingly, LDC contracts with marine transportation carriers, like

ACBL, to move LDC’s inventory of grain in bulk shipments from LDC-owned loading facilities

to grain elevators, river ports, unloading terminals, and export facilities situated at different points

along the inland waterways.

        7.      For each barge shipment, ACBL and every shipper including LDC enter into a

Contract of Affreightment, for the transport of LDC’s grain from various origin points on the

Mississippi River System to LDC’s Port Allen grain elevator located in Port Allen, Louisiana.




                                                   2
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 3 of 11 PageID #: 3




       8.      Each Contract of Affreightment incorporates by reference and attachment “ACBL

Additional Contract Terms and Conditions” which set forth, inter alia, conditions of payment and

freight rates, conditions constituting transfer of possession of ACBL barges to LDC and third

parties, barge placement and release, terms of loading and unloading cargoes, issuance of bills of

lading, and terms of consignment.

       9.      Consistent with industry practice and the parties’ standard practices, the Contract

of Affreightment and ACBL Additional Terms and Conditions are provided by ACBL to LDC for

each order, but are not physically signed by either party. The Contract of Affreightment states that

“Shipper [LDC] shall be deemed to have accepted all terms and conditions of this Contract upon

placement of a barge by ACBL at Shipper’s [LDC’s] instructions.” LDC confirms the purchase

of barge freight via a “Confirmation of Purchase (Barge Freight)” and requests that ACBL issue a

Bill of Lading. ACBL then issues an “Order Bill of Lading” confirming the barge number,

description of cargo, cargo point of origin, point of destination, and the Shipper’s consignee(s).

       10.     The Order Bill of Lading states “that every service to be performed hereunder shall

be subject to all the terms and conditions contained in the Contract of Affreightment between

Shipper and Carrier, which terms and conditions are hereby agreed to by the Shipper and Shipper’s

consignees and assigns.”

       11.     While the destination listed on each Contract of Affreightment and Confirmation

of Purchase is the area of the lower Mississippi River identified as “Baton Rouge Thru Myrtle

Grove, LA,” LDC designates as the final destination on the Bill of Lading Request LDC’s grain

elevator in Port Allen, Louisiana. The LDC Port Allen grain elevator, however, does not accept

direct barge delivery, meaning that ACBL barges are unable to dock directly at the grain elevator

(the destination unloading terminal). Instead, ACBL must necessarily hold each barge destined




                                                 3
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 4 of 11 PageID #: 4




for LDC’s Port Allen grain elevator at ACBL’s own nearby Tiger Fleet, where the barge begins to

accrue demurrage charges on LDC’s account. The barge remains at Tiger Fleet until LDC, through

its designated service fleet operated by Cargo Carriers Incorporated (“CCI”), orders ACBL to

transfer the barge to the CCI fleet. The CCI fleet is a holding area for barges adjacent to the

shoreline where they are staged and prepared for unloading at LDC’s Port Allen grain elevator.

ACBL holds barges at Tiger Fleet for LDC’s convenience in coordinating unloading at Port Allen.

LDC’s Port Allen grain elevator is only large enough to accommodate a few barges at a time, and

the CCI fleet would be overwhelm if confronted with the full, unregulated volume of barge

deliveries destined for Port Allen.

       12.     Once an ACBL barge is brought to the CCI fleet, CCI moves the barge within its

fleet, shifts the barge to LDC’s Port Allen grain elevator for unloading and then shifts the barge

back to the CCI fleet before it is then released to ACBL. The CCI fleet assesses charges for on

and off tow fees, fleeting costs, and switching between fleet and unloading points (the “accessorial

charges”). The CCI fleet subjects each barge to at least four shift movements after its transfer

from Tiger Fleet.

       13.     In addition to receiving delivery of its own cargo at Port Allen, LDC’s grain

elevator serves as an export facility for the cargo of numerous other third-party shippers. When

ACBL agrees to transport the cargo for a third-party shipper, and the third-party shipper decides

that the ACBL barge will be delivered to Port Allen, LDC is designated as the Consignee on the

Order Bill of Lading. As discussed above, the Order Bill of Lading incorporates and binds the

Consignee to the terms and conditions of the Contract of Affrieghtment. Each Order Bill of Lading

for such third-party shipments is provided to LDC as Consignee at final destination. Moreover,

LDC has knowledge of those applicable terms and conditions under the Contract of Affreightment




                                                 4
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 5 of 11 PageID #: 5




and Order Bill of Lading through its direct use of ACBL as a barge carrier for LDC cargo. As

Consignee, LDC is contractually responsible for accessorial charges billed to ACBL as a result of

LDC’s requirement that third-party shipments destined for Port Allen be placed with the CCI fleet.

       14.     Until March 2019, ACBL paid out of its own account for shift movements and

related accessorial charges that it was not obligated to pay on ACBL barges that it transferred,

pursuant to LDC’s instructions, to the CCI fleet. ACBL paid these charges despite the terms of

the Contract of Affreightment making clear that ACBL was not obligated to pay these charges.

ACBL paid these charges to CCI because under maritime law, CCI would have the right to levy a

lien against any delinquent ACBL barge. Barges with outstanding liens are potentially subject to

arrest and forced sale.

       15.      On February 8, 2019, ACBL’s Senior Vice President of Sales and Customer

Service, Robert Blocker, wrote a letter to “All Parties Involved in ACBL Grain Freight Trade”

notifying shippers and consignees within the industry—including LDC—that ACBL would no

longer pay out of its own account accessorial charges arising from shippers or consignees choosing

as a destination terminal “a fleet instead of an unloading point.”

       16.      In a response letter dated February 25, 2019, Kimberly Hawks, LDC’s Commercial

Manager of US Eastern Supply Chain – Grains and Oilseeds, notified ACBL that LDC would not

comply with ACBL’s letter by accepting responsibility for the accessorial charges.

       17.     Beginning March 1, 2019, ACBL invoiced LDC for all assessorial charges imposed

by CCI for shipments unloaded at LDC’s Port Allen grain elevator.

       18.     LDC has refused to pay any accessorial charges associated with shift movements

and tow fees imposed by CCI on ACBL barges delivered to the CCI fleet at LDC’s request and as

a result of LDC’s inability or unwillingness to accept delivery directly at Port Allen.




                                                 5
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 6 of 11 PageID #: 6




                                        COUNT I
                                   BREACH OF CONTRACT

        19.     ACBL incorporates the allegations set forth in paragraphs 1 through 18 as if fully

set forth herein.

        20.     Pursuant to the Contract of Affreightment, ACBL is only obligated to pay from its

account one shift movement to/from the dock at origin and one shift to/from the dock at

destination. Despite the contractual specified destination as Port Allen, LDC requires ACBL to

hold all barges—whether carrying its own cargo or the cargo of a third-party shipper—at Tiger

Fleet pending LDC’s order for the barges to be transferred to CCI fleet where they are staged for

unloading at the grain elevator. LDC’s obligation, as Shipper or Shipper’s Consignee, to pay

additional charges are outlined in Section 11 of the Contract of Affreightment:

        FREIGHT RATE AND OTHER CHARGES. Shipper agrees to pay freight,
        demurrage and all other charges as provided herein. Freight rates apply for line
        haul transportation only and do not include the cost of: ballasting a barge; disposing
        of excess cargo; drayage; elevation; loading, stowage or unloading of cargo;
        opening or closing barge covers; removal or replacement of barge covers; stacking
        or restacking of barge covers; tollage; sheddage; dockage; wharfage; or any
        terminal expense at either origin or destination. Freight rates include an allowance
        for one (1) shift of ACBL’s barge to/from dock at origin and one (1) shift of ACBL’s
        barge to/from dock at destination; with a maximum allowance of $500 per shift for
        all shifting to/from all docks having an origin south of Cairo, IL. All other shifting
        costs are for Shipper’s account. All standby charges are for Shipper’s account.
        ACBL reserves the right to charge an override fee in the event Shipper requests a
        barge to be delivered to a destination other than Baton Rouge through Myrtle
        Grove. All other expenses reasonably required for the movement of cargo, which
        are not expressly included in the freight rate, shall be for the account of Shipper,
        including without limitation, the amount of any user charge/fee or toll, imposed,
        levied or collected for use of the Mississippi River or its tributaries, or the use of
        the Intracoastal Waterways, or of the locks, dams, ports, or harbors in said river
        systems. Cargo, other than as specified in Section 1, may be loaded only with the
        prior consent of ACBL, and subject to mutually agreeable rates, as confirmed by
        written notice to Shipper.

(emphasis added).




                                                  6
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 7 of 11 PageID #: 7




       21.     Following ABCL’s movement of a barge from Tiger Fleet to the CCI fleet, LDC is

obligated to pay for all shift movements and associated accessorial fees imposed by CCI,

including, but not limited to, switching the barge in and out of CCI fleet, internal movements

within CCI fleet, and moving the barge to and from LDC’s Port Allen grain elevator.

       22.     ACBL barges destined for LDC’s Port Allen grain elevator are constructively

placed in LDC’s possession upon arrival at Tiger Fleet, while LDC coordinates their unloading

schedule via the CCI fleet. Section 14 of the Contract of Affreightment provides:

       BARGE PLACEMENT AND RELEASE: ACBL shall deliver ACBL’s barge to
       a dock, vessel or fleet as designated by Shipper for loading or unloading, and the
       barge shall be deemed actually placed in possession of Shipper at the time of
       physical delivery to the designated dock, fleet or vessel (“actual placement”). In
       the event that the dock, vessel or fleet designated by Shipper is unable to accept
       ACBL’s barge for any reason at the time it is tendered by ACBL, ACBL may
       deliver the barge to an alternate location of ACBL’s choice where space is
       available, and the barge shall be deemed constructively placed in the possession of
       Shipper at the time of physical delivery to the alternate location (“constructive
       placement”). Shipper shall be responsible for all additional costs associated with
       moving the barge to the alternate location and utilizing the alternate location. . . . .

       23.     In addition to the express exclusion of accessorial charges from the agreed-upon

freight rate, barges placed in the constructive possession of LDC, like those at Tiger Fleet, are to

be held without charge to ACBL. Specifically, Section 16 of the Contract of Affreightment states:

       Upon delivery of ACBL’s barge to the dock, vessel or fleet designated by Shipper
       or to an alternate location as provided in Section 14, Shipper shall be deemed to be
       in possession of the barge and any cargo on board and to be responsible for their
       safety until the barge is released to and removed by ACBL, regardless of whether
       Shipper owns or operates the dock, vessel, fleet or alternate location. Barges and
       cargoes in Shipper’s possession under this provision shall be held without charge
       to ACBL. . . .

(emphasis added).

       24.     Pursuant to the Contract of Affreightment, demurrage on a barge begins to run

when the barge arrives at Tiger Fleet. While the barge is held at Tiger Fleet awaiting LDC’s




                                                  7
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 8 of 11 PageID #: 8




transfer order, and throughout the barges time at the CCI fleet until it is unloaded at LDC’s Port

Allen grain elevator and released to ACBL, ACBL has no ability to use the laden barge of its own

purposes, and LDC is responsible for any demurrage incurred. Indeed, LDC—as Shipper and

Shipper’s Consignee—has paid demurrage charges on barges for the time in which they are held

at Tiger Fleet. Accordingly, LDC has waived any argument that it is not bound by the terms and

conditions of the Contract of Affreightment and Order Bill of Lading. LDC has further waived

any argument that it is not in constructive possession from the moment barges are held at Tiger

Fleet on LDC’s order and for its convenience.

       25.     ACBL has no control over the shift movements of its barges while at the CCI fleet

or at the Port Allen grain elevator.

       26.     Since March 1, 2019, CCI fleet has charged ACBL accessorial charges for barges

placed at the CCI fleet. ACBL has paid these charges to prevent CCI from placing a lien on

ACBL’s barges.

       27.     ACBL has issued invoices to LDC for payments that LDC, as Shipper or Shipper’s

Consignee, owes to ACBL for accessorial charges that ACBL paid to CCI for barges transferred

to the CCI fleet at LDC’s direction and on LDC’s account.

       28.     Despite due demand, LDC has not paid the outstanding invoices arising from the

CCI fleet charges.

       29.     LDC’s non-payment for accessorial charges constitutes breach of the Contracts of

Affrieghtment and Order Bills of Lading.

       30.     All conditions precedent required of ACBL under the Contracts of Affrieghtment

and Order Bills of Lading have been performed.




                                                8
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 9 of 11 PageID #: 9




        31.       As a result of LDC’s breach of its obligations to ACBL, beginning on March 1,

2019, ACBL has and continues to suffer damages in the principal amount of $334,053.64.

Pursuant to Section 12 of the Contract of Affreightment, interest on the invoiced and unpaid

amounts is accruing at a rate of 1.5% per month. Additional damages continue to be incurred.

                                         COUNT II
                                  DECLARATORY JUDGMENT

        32.       ACBL incorporates the allegations set forth in paragraphs 1 through 31 as if fully

set forth herein.

        33.       Pursuant to 28 U.S.C. §§ 2201 and 2202, an actual controversy exists between

ACBL and LDC regarding their respective rights and obligations under the Contracts of

Affreightment and Order Bills of Lading.

        34.       LDC continues to receive its own cargo and the cargo of third-party shippers carried

by ACBL barges subject Contracts of Affreighment and Order Bills of Lading at LDC’s Port Allen

grain elevator.

        35.       Moreover, LDC continues to require that all such ACBL barge shipments destined

for Port Allen be held in Tiger Fleet and then transferred upon LDC’s order to the CCI fleet,

causing ACBL to be assessed CCI charges related to the movement of those barges, including, but

not limited to, switching the barge in and out of CCI fleet, internal movements within CCI fleet,

and moving the barge to and from LDC’s Port Allen grain elevator. Those accessorial charges

have been and continue to be incurred on LDC’s account.

        36.       ACBL seeks a declaratory judgment that LDC—as Shipper or Shipper’s

Consignee—is liable to pay ACBL under the Contracts of Affreightment and Order Bills of Lading

for all accessorial charges imposed by CCI.




                                                   9
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 10 of 11 PageID #: 10




                                           COUNT III
                                     UNJUST ENRICHMENT
                                    (Pleaded in the Alternative)

           37.   ACBL incorporates the allegations set forth in paragraphs 1 through 36 as if fully

 set forth herein.

           38.   At all times relevant to this litigation, ACBL maintains that LDC has been

 contractually obligated to pay accessorial fees that it caused to accrue against ACBL barges at the

 CCI fleet as a result of shift movements and related expenses imposed by CCI. ACBL has had no

 choice but to pay such accessorial charges to prevent CCI from levying liens against ACBL’s

 barges.

           39.   If, however, it is determined that LDC is not bound by the terms and conditions of

 the Contracts of Affreightment and Order Bills of Lading, ACBL has still conferred a measurable

 benefit upon LDC by complying with LDC’s direction to transfer ACBL barges to CCI fleet, rather

 than delivering them directly to the Port Allen grain elevator. ACBL has paid out of its own

 account for shift movement and related assessorial charges arising from LDC’s instructions to

 deliver the barges to CCI fleet.

           40.   ACBL expected LDC to compensate it for any accessorial charges incurred as a

 result of conferring this benefit on LDC, but LDC has refused to pay accessorial charges that it

 caused to be accrued against ACBL barges. ACBL made clear when the parties first entered into

 the contracts and again on February 8, 2019, that ACBL expects LDC to either pay the CCI fleet

 charges directly or otherwise reimburse ACBL for shift movements and related accessorial charges

 LDC causes ACBL’s barges to incur.

           41.   As a result of LDC’s failure to pay accessorial charges accrued against ACBL

 barges, LDC has unjustly enriched itself in the amount of $334,053.64 from March 1, 2019 until




                                                 10
Case 4:19-cv-00274-SEB-DML Document 1 Filed 12/17/19 Page 11 of 11 PageID #: 11




 the present. LDC continues to unjustly enrich itself at ACBL’s expense. Allowing LDC to retain

 these benefits without compensating ACBL would be unjust.

         WHEREFORE, Plaintiff American Commercial Barge Line LLC, prays for judgment as

 follows:

                A.      Judgment in favor of ACBL and against LDC in the amount of $334,053.64

         and further contractual damages to be established at trial and for any other and further

         amount that later calculation may demonstrate as appropriate;

                B.      A declaration of LDC’s liability to ACBL under the Contracts of

         Affreightment and Order Bills of Lading for past and future accessorial charges imposed

         by the CCI fleet.

                C.      An award of its costs and expenses incurred herein, including reasonable

         attorneys’ fees.

                D.      An award of pre-judgment and post-judgment interest; and

                E.      Any and all other legal and equitable relief to which it may be entitled.

                                                    Respectfully submitted,

                                                    /s/ Donald J. Kelly
                                                    Donald J. Kelly
                                                    Sean G. Williamson
                                                    WYATT, TARRANT & COMBS, LLP
                                                    400 West Market Street, Suite 2000
                                                    Louisville, Kentucky 40202
                                                    502.589.5235
                                                    dkelly@wyattfirm.com
                                                    swilliamson@wyattfirm.com

                                                    Counsel for Plaintiff American Commercial
                                                    Barge Line LLC
 100141275




                                                 11
